DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s request for continued examination filed on 06/30/2022. Claims 1-21 are currently pending and have been examined.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/30/2022 has been entered.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966) that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Trevethan (WO2018211382), Soliman (US2004/0179690) and Cochrane et al (US Pat 10733176) “Cochrane”.

Regarding claim 1, Trevethan teaches: A device comprising: 
	a communication interface to communicate with a network; (Pg. 14, Lines 20-25: The electronic device may take various forms including, for example, a desktop computer, laptop computer, tablet computer, server, mobile device such a smartphone, wearable computer such as a smart watch, or a form of another type. The electronic device 200 includes a processor 210, a memory 220 and an interface device 230. These components may be coupled directly or indirectly to one another and may communicate with one another.)
	one or more memory devices to store off-chain asset data (i.e. information), (Page 4, Lines 10-15: "Off-chain" may mean that the operation is not performed via a blockchain. In order to remain secure, the platform may be trusted only to follow the specified algorithm without storing information from previous states. Information stored by the exchange can be obtained by a malicious actor without compromising the validity of the off-chain transactions because the information stored by the exchange may not be used to obtain the full key needed to generate additional transactions based on the off-chain transactions.)
	a plurality of settlement models (e.g. methods implemented by processes) (Page 19, Line 28-Page 20, Line 7: Such instructions, when executed by a processor 210, cause a node (such as the electronic device 200) to perform one or more methods of the exchange protocol. Such methods may include, but may not be limited to, methods implemented by any one or combination of the processes 300, 500, 800, 1300, or 1500 of FIGS. 3, 5, 8, 13, and 15. Thus, the exchange protocol may include one or more of the processes 300, 500, 800, 1300, or 1500 of FIGS. 3, 5, 8, 13, and 15. The processes may be performed by a node or may be performed cooperatively with other nodes of the blockchain network.)
	processor-executable instructions, (Page 6, Lines 23-28: In accordance with the invention, there may be provided an electronic device. The electronic device includes an interface device, a processor coupled to the interface device and a memory coupled to the processor. The memory may have stored thereon computer executable instructions which, when executed, configure the processor to perform a method described herein.)
	the off-chain asset data (e.g. information) including downloaded blockchain data associated with a blockchain asset in a blockchain; and (Page 15, Lines3-8: The memory 220 may store the global ledger of a blockchain network (e.g., the block chain network 100 described in connection with FIG. 1) or a portion thereof. That is, the memory 220 may store all blocks of the blockchain or a portion of the blocks, such as the most recent blocks, or a portion of the information in some blocks.)
	Examiner further notes that the phrase “including blockchain data downloaded from a  blockchain asset in a blockchain” is non-functional descriptive material as it only describes, at least in part, from where the data was downloaded, however, the basis for the downloading is not used to perform any of the recited method steps (i.e. a device comprising…).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re GU lack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	one or more processors to execute the processor-executable instructions to: (Page 19, Line 28-Page 20, Line 7: Such instructions, when executed by a processor 210, cause a node (such as the electronic device 200) to perform one or more methods of the exchange protocol. Such methods may include, but may not be limited to, methods implemented by any one or combination of the processes 300, 500, 800, 1300, or 1500 of FIGS. 3, 5, 8, 13, and 15. Thus, the exchange protocol may include one or more of the processes 300, 500, 800, 1300, or 1500 of FIGS. 3, 5, 8, 13, and 15. The processes may be performed by a node or may be performed cooperatively with other nodes of the blockchain network.)
	establish, based on the determination and using the communication interface, secure communication with the second device; (Fig. 2, Page 15, Lines 13-15: the processor 210 may include a secure area such as a trusted execution environment (TEE). The TEE 250 is an isolated execution environment which provides additional security to the electronic device 200 such as isolated execution, integrity of trusted applications and asset confidentiality.)
	receive, based on the trust relationship, a payment transaction including payment information corresponding to off-chain asset data (e.g. information) stored in the second device; (Page 44, Lines 18-23: Such storage subsystem 1606 may be used for temporary or long-term storage of information associated with transactions or operations described in the present disclosure. The bus subsystem 1604 may provide a mechanism for enabling the various components and subsystems of the example computing device 1600 to communicate with each other as intended.)
	Examiner notes that the phrase “including payment information corresponding to off- chain asset data stored in the second device” is non-functional descriptive material as it only describes, at least in part, from where the data was stored however, the basis for the storing is not used to perform any of the recited method steps (i.e. the receiving).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	determine a settlement model of the plurality of settlement models  (e.g. methods implemented by processes) based on the payment transaction, wherein (Page 19, Line 28-Page 20, Line 7: Such instructions, when executed by a processor 210, cause a node (such as the electronic device 200) to perform one or more methods of the exchange protocol. Such methods may include, but may not be limited to, methods implemented by any one or combination of the processes 300, 500, 800, 1300, or 1500 of FIGS. 3, 5, 8, 13, and 15. Thus, the exchange protocol may include one or more of the processes 300, 500, 800, 1300, or 1500 of FIGS. 3, 5, 8, 13, and 15. The processes may be performed by a node or may be performed cooperatively with other nodes of the blockchain network.)
	 the settlement model includes a set of rules for validating the payment transaction(e.g. transaction)]; (Page 2, Lines 13-20: Validity is determined, by the nodes, based on a common set of rules that are used by a majority of nodes with block generation power. If executions of the locking and unlocking scripts evaluate to TRUE and, if certain other conditions are met, the transaction is valid and the transaction is written to the blockchain. Thus, in order for a transaction to be written to the blockchain, it must be i) validated by a node that receives the transaction (i.e., if the transaction is validated, the node relays it to the other nodes in the network); ii) added to a new block built by a miner; and iii) mined (i.e. added to the public ledger of past transactions).
	Examiner considers that the portion of the limitation that recites "for validating the payment transaction without committing the payment transaction to the blockchain" is non-functional because is merely describes, at least in part, the contents on the rule(s), however, applicant is not positively reciting a step where the rule(s) is/are utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	determine that the payment information included in the payment transaction is valid using the set of rules from the determined settlement model; and (Page 2, Lines 13-20: Validity is determined, by the nodes, based on a common set of rules that are used by a majority of nodes with block generation power. For example, in the Bitcoin protocol, some network nodes act as miners and perform work to ensure that each transaction is valid, with invalid transactions rejected from the network. Miners perform work to ensure that each transaction is valid, with invalid transactions rejected from the network. For example, software clients installed on the nodes perform this validation work on transactions that reference unspent transaction outputs (UTXO) by executing associated locking and unlocking scripts. If executions of the locking and unlocking scripts evaluate to TRUE and, if certain other conditions are met, the transaction is valid and the transaction is written to the blockchain. Thus, in order for a transaction to be written to the blockchain, it must be i) validated by a node that receives the transaction (i.e., if the transaction is validated, the node relays it to the other nodes in the network); ii) added to a new block built by a miner; and iii) mined (i.e. added to the public ledger of past transactions).
	adjust (e.g. change) a value of the off-chain asset data stored in the one or more memory devices in response to determining the payment information is valid (Page 3, Lines 20-26: This enables any transaction between two parties interacting with a particular exchange to only require changes to this internal database, which can be performed instantly. By holding customer deposits, a cryptocurrency exchange can facilitate off-chain transactions in the same way that a traditional bank processes payments between accounts. However, such cryptocurrency exchanges may be limited to use by customers with deposits (and corresponding keys) that are registered with the exchange.)

Trevethan does not explicitly teach:
	receive, from a second device, a first public key associated with the second device;
	encrypt, using the first public key, first data indicative of a second public key associated with the first device and first salt data;
	send the encrypted first data to the second device;
	receive, from the second device, encrypted second data indicative of second salt data;
	decrypt the encrypted second data;
	determine that the second salt data matches the first salt data;
	receive, from the second device, encrypted third data comprising a certificate associated with the second device;
	decrypt the encrypted third data;
	authenticate the second device based on the certificate;
	determine, based on the authentication, a trust relationship between the first device the second device;

However, Soliman teaches:
	receive, from a second device (e.g., first node), a first public key (e.g. authentication key) associated with the second device (e.g. first node); ([0037] The third node then passes the operation back to the second node, in this example, an access point, by encrypting an authentication key and a number regeneration count of the first node with an authentication key of the second node and sending them to the second node. The second node encrypts a function of the nonce with the received authentication key of the first node and sends the encrypted function to the first node.)
	encrypt, using the first public key, first data (e.g. function of the nonce) indicative of a second public key associated with the first device and first salt data; ([0037] The third node then passes the operation back to the second node, in this example, an access point, by encrypting an authentication key and a number regeneration count of the first node with an authentication key of the second node and sending them to the second node. The second node encrypts a function of the nonce with the received authentication key of the first node and sends the encrypted function to the first node.)
	Examiner notes that the portion of the limitation which recites “first data indicative of a second public key associated with the first device and first salt data”, found in the encrypting step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
	send the encrypted first data to the second device (e.g. first node); ([0037] The third node then passes the operation back to the second node, in this example, an access point, by encrypting an authentication key and a number regeneration count of the first node with an authentication key of the second node and sending them to the second node. The second node encrypts a function of the nonce with the received authentication key of the first node and sends the encrypted function to the first node.)
	receive, from the second device (e.g. first node), encrypted second data (e.g. function of the node identifier address) indicative of second salt data; ([0034] To mutually authenticate, the second node then encrypts a function of the node identifier address with the associated authentication key and sends encrypted function back to the first network node. The first node then decrypts the encrypted function with its initial authentication key, and compares the decrypted function to the locally computed function to authenticate the second node.)
	Examiner notes that the portion of the limitation which recites “indicative of second salt data”, found in the receiving step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).
	decrypt the encrypted second data; ([0034] To mutually authenticate, the second node then encrypts a function of the node identifier address with the associated authentication key and sends encrypted function back to the first network node. The first node then decrypts the encrypted function with its initial authentication key, and compares the decrypted function to the locally computed function to authenticate the second node.)
	determine that the second salt data matches the first salt data; ([0034] To mutually authenticate, the second node then encrypts a function of the node identifier address with the associated authentication key and sends encrypted function back to the first network node. The first node then decrypts the encrypted function with its initial authentication key, and compares the decrypted function to the locally computed function to authenticate the second node.)
	receive, from the second device (e.g. first node), encrypted third data (e.g. function of the node identifier) comprising a certificate associated with the second device; ([0034] To mutually authenticate, the second node then encrypts a function of the node identifier address with the associated authentication key and sends encrypted function back to the first network node. The first node then decrypts the encrypted function with its initial authentication key, and compares the decrypted function to the locally computed function to authenticate the second node.)
	Examiner notes that the portion of the limitation which recites “comprising a certificate associated with the second device”, found in the receiving step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).
	decrypt the encrypted third data; ([0034] To mutually authenticate, the second node then encrypts a function of the node identifier address with the associated authentication key and sends encrypted function back to the first network node. The first node then decrypts the encrypted function with its initial authentication key, and compares the decrypted function to the locally computed function to authenticate the second node.)
	authenticate the second device based on the certificate; ([0075] Referring to FIG. 1a, a diagrammatic overview of a CA generating daemons to manage users' dynamic authentication keys (DAKs) in accordance with the present invention is shown. Registration of trusted users, users that have for example, provided a valid certificate of authentication or who are referred by a previously-registered third party user, occurs over a secure channel, for example, using RSA encryption, where the CA provides the user with an initial DAK.)
	determine, based on the authentication, a trust relationship between the first device (e.g. second node) the second device (e.g. first node); ([0034] To mutually authenticate, the second node then encrypts a function of the node identifier address with the associated authentication key and sends encrypted function back to the first network node. The first node then decrypts the encrypted function with its initial authentication key, and compares the decrypted function to the locally computed function to authenticate the second node.)

	Neither Trevethan nor Soliman explicitly teach ‘without committing the payment transaction to the blockchain’, however Cochrane teaches at least ‘without committing the payment transaction to the blockchain’
	 the settlement model includes a set of rules for validating the payment transaction without committing the payment transaction to the blockchain; (Column 4, Lines 40-45: The database then compares the transaction data set with the validation set to determine if any phantom data items are present. If a phantom data item is observed, then the transaction can be prevented from being committed to the blockchain database.)
In regards to claims 9 and 16, method claim 9 and system claim 16 correspond generally to system claim 1, and recite similar features in system form, and therefore are rejected under the same rationale. However, claim 9 further recites…

Regarding the further limitations of claim 9, Trevethan further teaches limitations not covered by independent claim 1:
determining, using the determined settlement model, that the payment information corresponds to a blockchain asset in a blockchain; and (Page 5, Lines 23-30: As noted above, techniques described and suggested herein are applicable in a wide variety of contexts. Some contexts utilize a blockchain to manage a digital asset. The digital asset may be represented by a value that is recorded in a transaction on a blockchain. A record of a digital asset (or aggregate of records aggregating to the value) may be a prerequisite for entry of certain transactions on the blockchain, such as transactions that are said to "transfer" or "transfer control of the digital asset.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the authentication system Trevethan with the well-known challenge/response protocol for mutual authentication of Soliman to include the delayed writing of the block data to the blockchain of Cochrane to insure accuracy and speed. If the data has not undergone proper consensus or if there are errors in the data. This could be catastrophic for both the buyer and seller. 
Regarding claim 2, Trevethan teaches: The first device of claim 1, wherein: 
the payment information (e.g. information) includes a private key of the second device; and (Page 4, Lines 10-14: "Off-chain" may mean that the operation is not performed via a blockchain. In order to remain secure, the platform may be trusted only to follow the specified algorithm without storing information from previous states. Information stored by the exchange can be obtained by a malicious actor without compromising the validity of the off-chain transactions because the information stored by the exchange may not be used to obtain the full key needed to generate additional transactions based on the off-chain transactions. Page 10, Lines 5-15: the key of the first party is a private key securely maintained by the first party; the first key of the exchange platform is a private key securely maintained by the exchange platform; the key of the second party is a private key securely maintained by the second party; and the second key of the exchange platform is a private key securely maintained by the exchange platform.)
the one or more processors executing the processor-executable instructions to: 	determine, from the payment information, that the private key is a bearer asset indicative of ownership of the blockchain asset; and (Page 4, Lines 19-25: “As described below, through the use of elliptic curve cryptography, the full private key (and thus, the ownership of the digital asset) can be proven at any time.”)
[], using the determined settlement model (e.g. methods), to confirm that the private key is associated with the blockchain asset in the blockchain (Fig. 13, Page 38, Lines 8-13: In an embodiment, the current owner can be confirmed using the attachment public key of the current owner by combining the attachment public key of the current owner with the attachment private key of the exchange and comparing the result to the shared public key to ensure they are equal.)

Trevethan does not explicitly teach ‘searching the blockchain’, however Cochrane teaches at least ‘searching the blockchain’:
search (e.g. retrieve) the blockchain, using the determined settlement model (e.g. created data template), to confirm that the private key (e.g. encrypted data) is associated (e.g. by smart contract) with the blockchain asset in the blockchain (Column 6, Lines 23-38: Data written to the blockchain can be public or can be encrypted and maintained as private. The temporary data that is used/generated by the smart contract is held in memory by the supplied execution environment, then deleted once the data needed for the blockchain is identified. A chaincode may include the code interpretation of a smart contract, with additional features. As described herein, the chaincode may be program code deployed on a computing network, where it is executed and validated by chain validators together during a consensus process. The chaincode receives a hash and retrieves from the blockchain a hash associated with the data template created by use of a previously stored feature extractor.)
Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that the private key is associated with the blockchain asset by the smart contract.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Trevethan with the well-known challenge/response protocol for mutual authentication of Soliman to include the delayed writing of the block data to the blockchain of Cochrane to insure accuracy and speed. If the data has not undergone proper consensus or if there are errors in the data. This could be catastrophic for both the buyer and seller.
	In regards to claims 10 and 17, method claim 10 and system claim 17 correspond generally to system claim 2, and recite similar features in system form, and therefore are rejected under the same rationale.
Regarding claim 3, Trevethan teaches: The first device of claim 1, wherein:
the payment information includes an unspent transaction output (UTXO) and fourth data; (Fig. 13, Page 39, Line 28 - Page 40, Line 4: In step 1320 of the example process 1300 for performing a detachment phase of an off- chain cryptocurrency transaction between untrusted parties using an exchange platform, the party uses the shared key to generate a transaction to spend the UTXO from the cryptocurrency deposit from the current time until the earliest timeout is reached.)
Examiner notes that one of ordinary skill in the art would understand from reading the specification that, when a smart contract (i.e. blockchain) is updated, the UTXO is represented by the amount of virtual currency left over on the account at the beginning and the end of the transaction. Further, each block includes the previous beginning and ending balance in a blockchain.
and the one or more processors executing the processor-executable instructions to 
determine, using the determined settlement model, that the UTXO is unspent by searching (e.g. checking conditions) the blockchain (Page 14, Lines 4-8: Validation of transactions may involve checking signature(s) or other conditions specified in a locking script, confirming reference to valid UTXO, etc. The example of FIG. 1 includes six nodes 102, two of which are participating as miners 104. In practice, the number of nodes 102 or miners 104 may be different. In many blockchain networks, the number of nodes 102 and miners 104 may be much greater than the number illustrated in FIG. 1.)
In regards to claims 11 and 18, method claim 11 and system claim 18 correspond generally to system claim 3, and recite similar features in system form, and therefore are rejected under the same rationale.



Regarding claim 4, Trevethan teaches: The first device of claim 1, wherein: 
	the payment information (Page 5, Line 28 to Page 6, Line 6: "transfer" or "transfer control of the digital asset. In some example, the digital asset (and the value(s) corresponding to the digital asset in a set of blockchain transactions, represents an amount of work for a computer system to perform, data to be processed by a computer system, or other inputs to algorithms executed by computer systems. In some examples, the digital asset is a portion or amount of cryptocurrency.)
	the one or more processors executing the processor-executable instructions to: 
	send a query (e.g. request) including the transaction ID (e.g. identifiers) to one or more blockchain servers; (Page 13, Lines 25-28: The party which requested that the transaction be included in the block proves that they are authorized to initiate the transfer (e.g., in the case of Bitcoin, to "spend" the Bitcoin) by signing the request using a private key corresponding to their public key. The transfer is only added to the block if the request is validly signed. A party (e.g., computer system) able to spend a transaction is also said to be able to "unlock" the transaction.)
	receive, from the one or more blockchain servers, fourth data (e.g.  transaction data which had been broadcast to the blockchain by nodes 102) corresponding to the blockchain asset (e.g. Bitcoin) in the blockchain, (Page 13, Lines 19-25: The block created by the miner 104 includes transactions which had been broadcast to the blockchain by nodes 102. For example, the block may include transactions from an address associated with one of the nodes 102 to an address associated with another of the nodes 102. In this way, the block serves as a record of a transaction from one address to another. Page 13, Lines 25-28: The party which requested that the transaction be included in the block proves that they are authorized to initiate the transfer (e.g., in the case of Bitcoin, to "spend" the Bitcoin) by signing the request using a private key corresponding to their public key. The transfer is only added to the block if the request is validly signed. A party (e.g., computer system) able to spend a transaction is also said to be able to "unlock" the transaction.)
	Examiner notes that the portion of the limitation which recites “corresponding to the blockchain asset (e.g. Bitcoin) in the blockchain”, found in the receiving step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).
	the received fourth data includes a blockchain address, time information, date information, and a value associated with the blockchain asset; and (Page 13, Lines 19-25: The block created by the miner 104 includes transactions which had been broadcast to the blockchain by nodes 102. For example, the block may include transactions from an address associated with one of the nodes 102 to an address associated with another of the nodes 102. In this way, the block serves as a record of a transaction from one address to another.)
	Examiner considers that the portion of the limitation that recites " the received data includes a blockchain address, time information, date information, and a value associated with the blockchain asset " is non-functional because is merely describes, at least in part, the contents on the data, however, applicant is not positively reciting a step where the data is/are utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	determine, using the determined settlement model (e.g., method), and the received fourth data, that the payment information includes a payment amount that is less than a value of the blockchain asset based on the received data (Page 37, Lines 4-8: In an embodiment, the party 1202 may initiate detachment 1214 of less than the full amount of the cryptocurrency deposit 1206 when, for example, previous transactions have transferred ownership of one or more portions of the cryptocurrency deposit 1206 as described above.)

Regarding claim 5, neither Trevethan nor Cochrane explicitly teaches certificate, however Soliman teaches: The first device of claim 1, wherein: 
	the payment information includes a signed certificate of a loading authority the one or more processors executing the processor-executable instructions to  ([0075] Referring to FIG. 1a, a diagrammatic overview of a CA generating daemons to manage users' dynamic authentication keys (DAKs) in accordance with the present invention is shown. Registration of trusted users, users that have for example, provided a valid certificate of authentication or who are referred by a previously-registered third party user, occurs over a secure channel, for example, using RSA encryption, where the CA provides the user with an initial DAK.)
	Examiner notes that the portion of the limitation which recites “the payment information includes a signed certificate of a loading authority the one or more processors executing the processor-executable instructions to”, found in the determining step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Trevethan with the well-known challenge/response protocol for mutual authentication of Soliman to include the delayed writing of the block data to the blockchain of Cochrane to insure accuracy and speed. If the data has not undergone proper consensus or if there are errors in the data. This could be catastrophic for both the buyer and seller.
	In regards to claims 13 and 20, method claim 13 and system claim 20 correspond generally to system claim 5, and recite similar features in system form, and therefore are rejected under the same rationale.

Regarding claim 6, Trevethan teaches: The first device of claim 1, wherein 
	the payment information includes a proof (e.g. proof of work), the proof including interlinking hashes (e.g. proof of stake) representing a [compressed version] of the blockchain (Page 13: Lines 1-8: When the blockchain is a proof-of-work based blockchain, blocks are also verified by checking the proof of work submitted with the block. At least some of the nodes 102 operate as miners 104 of the blockchain network 100. The blockchain network 100 of FIG. 1 is a proof-of-work block chain in which miners 104 perform expensive computations in order to facilitate transactions on the blockchain.
	In regards to claims 14 and 21, method claim 14 and system claim 21 correspond generally to system claim 6, and recite similar features in system form, and therefore are rejected under the same rationale.

Regarding claim 7, Trevethan teaches: The first device of claim 1, the one or more processors executing the processor-executable instructions to: 
	receive an input; and, (Page 2, Lines 1-5: In some examples, a "blockchain transaction" refers to an input message encoding a structured collection of field values comprising data and a set of conditions, fulfilment of the set of conditions being prerequisite for the set of fields to be written to a blockchain data structure.”
	in response to the input, send a redemption transaction including a value related to the off- chain asset data (e.g. data related to the traded digital asset) through the communication interface to a blockchain server (Page 2, Lines 4-11: In the case of Bitcoin, each transaction is a data structure that encodes the transfer of control of a digital asset between participants in the blockchain system, and includes at least one input and at least one output. Each block contains a hash of the previous block to that blocks become chained together to create a permanent, unalterable record of all transactions which have been written to the blockchain since its inception. Transactions contain small programs known as scripts embedded into their inputs and outputs, which specify how and by whom the outputs of the transactions can be accessed. On the Bitcoin platform, these scripts are written using a stack-based scripting language.

Regarding claim 8, Trevethan teaches: The first device of claim 1, the one or more processors executing the processor-executable instructions to: 
	receive an input; and, (Page 2, Lines 1-5: In some examples, a "blockchain transaction" refers to an input message encoding a structured collection of field values comprising data and a set of conditions, fulfilment of the set of conditions being prerequisite for the set of fields to be written to a blockchain data structure.”)
	in response to the input, send the payment transaction through the communication interface to a second device, the payment transaction including the payment information based on the off-chain asset data (e.g. data related to the traded digital asset), (Page 2, Lines 4-11: In the case of Bitcoin, each transaction is a data structure that encodes the transfer of control of a digital asset between participants in the blockchain system, and includes at least one input and at least one output. Each block contains a hash of the previous block to that blocks become chained together to create a permanent, unalterable record of all transactions which have been written to the blockchain since its inception. Transactions contain small programs known as scripts embedded into their inputs and outputs, which specify how and by whom the outputs of the transactions can be accessed. On the Bitcoin platform, these scripts are written using a stack-based scripting language.
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that, there is nothing in the claims to differentiate a ‘second device’ from the  blockchain server of the previous limitation. Therefore, the Examiner considers the reference to read to the above limitation.

Regarding claim 15, Trevethan teaches: The method of claim 9, further comprising: 
	sending the payment transaction including a portion of the off-chain asset data to another device or to a blockchain server; and wherein (Page 3, Lines 15-25: a cryptocurrency exchange can facilitate off-chain transactions in the same way that a traditional bank processes payments between accounts. However, such cryptocurrency exchanges may be limited to use by customers with deposits (and corresponding keys) that are registered with the exchange.)
	the value of the off-chain asset data is adjusted based on the portion (Page 3, Lines 10-20: Cryptocurrency exchanges can play a role in the functioning of the digital currency ecosystem. They provide the primary method of converting fiat currency into digital assets and vice versa, facilitating the trade of Bitcoins with other alt-coins, as well as offering off- chain payment features. In order to operate efficiently, exchanges must enable participants to transfer assets with minimum friction, which is fundamentally incompatible with on- chain transaction confirmations.)

Regarding claim 19, Trevethan teaches: The first device of claim 16, the processor-executable instructions cause the one or more processors to: 
determine a transaction identifier (ID) (e.g. blockchain address) within the payment information; and (Page 13, Lines 19-25: The block created by the miner 104 includes transactions which had been broadcast to the blockchain by nodes 102. For example, the block may include transactions from an address associated with one of the nodes 102 to an address associated with another of the nodes 102. In this way, the block serves as a record of a transaction from one address to another. The party which requested that the transaction be included in the block proves that they are authorized to initiate the transfer (e.g., in the case of Bitcoin, to "spend" the Bitcoin) by signing the request using a private key corresponding to their public key.)
determine, using the determined settlement model (e.g. method), a blockchain asset in the blockchain that corresponds to the transaction ID (e.g. Bitcoin address) (Page 3, Lines 3-10: DLT technologies such as the Bitcoin system provide a censorship resistant method to exchange an asset or value without requiring trust in a centralized institution. However, the decentralized and distributed nature of Bitcoin comes at the cost of limited scalability and the fact that transactions take a substantial amount of time to be processed. For example, a new block is validated approximately every ten minutes and it is usually recommended that at least six blocks are generated on top of a transaction for it to be considered reliably confirmed.
Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that when a new block is written to the block chain (in this case a bitcoin asses) and address is generated that allows a future transfer of the asset. [Page 13: In the case of Bitcoin, there is a one-to-one correspondence between public keys and addresses. That is, each public key is associated with a single address. Thus, any reference herein to transferring digital assets to or from a public key (e.g., paying into the public key) and transferring digital assets to or from the address associated with that public key refer to a common operation.]

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Trevethan (WO2018211382), Soliman (US2004/0179690), Cochrane et al (US Pat 10733176) “Cochrane”, and Khan et al, (2015/0348000) “Khan”.

Regarding claim 12, neither Trevethan, Soliman nor Cochrane explicitly teach
	determining a transaction identifier and a transaction hash within the payment information.

However Khan teaches: The method of claim 9, further comprising 
	determining a transaction identifier and a transaction hash within the payment information (Claim 14: instructions for providing, to the other electronic device, a response to the final command; instructions for generating a unique transaction identifier for the financial transaction based on financial-account information associated with the payment applet, wherein the unique transaction identifier corresponds to a secure hash of the financial-account information; and instructions for providing, to a processor in the portable electronic device, an end message for the financial transaction with the unique transaction identifier.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Trevethan with the well-known challenge/response protocol for mutual authentication of Soliman to include the delayed writing of the block data to the blockchain of Cochrane along with the transaction data of Khan in order to insure accuracy and speed. If the data has not undergone proper consensus or if there are errors in the data. This could be catastrophic for both the buyer and seller.

Response to Arguments
		Applicant argues on pages 14-18 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness. Specifically, applicant submits that Trevethan and Cochrane do not teach or suggest:
“receiv[ing], from a second device, a first public key associated with the second device;
encrypt[ing], using the first public key, first data indicative of a second public key associated with the first device and first salt data; 
send[ing] the encrypted first data to the second device;
receiv[ing], from the second device, encrypted second data indicative of second salt data;
decrypt[ing] the encrypted second data; 
determin[ing] that the second salt data matches the first salt data; [and] 
establish[ing], based on the determination and using the communication
interface, secure communication with the second device” 

In addition, Trevethan, Cochrane, and Lindberg fail to teach or suggest 
"receiv[ing], from the second device, encrypted third data comprising a certificate associated with the second device," 
"decrypt[ing] the encrypted third data," 
“authenticat[ing] the second device based on the certificate," and 
"determin[ing], based on the authentication, a trust relationship between the first device the second device,"


	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has searched the prior art and has found prior art that more closely aligns with the instant application. The applicant’s arguments are moot as new grounds of rejection have been presented. The Examiner has reconsidered the prior art based on amendments to the claims, and has identified a newly cited reference (i.e. Soliman) that teaches the amended claims. Because applicant’s remarks do not address the newly cited portions of Soliman, they are not persuasive.

		Applicant argues on pages 19-20 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness. Specifically, applicant submits that Trevethan and Cochrane do not teach or suggest:
“adjust[ing] a value of the off-chain asset data stored in the one or more memory devices in response to determining the payment information is valid,”

Examiner acknowledges applicant’s arguments but respectfully disagrees. Trevethan clearly teaches on Page 3, Lines 20-26: This enables any transaction between two parties interacting with a particular exchange to only require changes to this internal database, which can be performed instantly. By holding customer deposits, a cryptocurrency exchange can facilitate off-chain transactions in the same way that a traditional bank processes payments between accounts. However, such cryptocurrency exchanges may be limited to use by customers with deposits (and corresponding keys) that are registered with the exchange.

Applicant argues on pages 20-22 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness. Specifically, applicant submits that Trevethan and Cochrane do not teach or suggest:
“"receiv[ing], from the one or more blockchain servers, fourth data corresponding to the 
blockchain asset in the blockchain, the received fourth data includes a blockchain address, time information, date information, and a value associated with the blockchain asset; and 
determin|[ing], using the set of rules from the determined settlement model and the received fourth data, that the payment information includes a payment amount that is less than a value of the blockchain asset based on the received fourth data," as recited in claim 4.

Examiner acknowledges applicant’s arguments but respectfully disagrees. Trevethan clearly teaches concerning the receiving step: page 13, Lines 19-25: The block created by the miner 104 includes transactions which had been broadcast to the blockchain by nodes 102. For example, the block may include transactions from an address associated with one of the nodes 102 to an address associated with another of the nodes 102. In this way, the block serves as a record of a transaction from one address to another. Page 13, Lines 25-28: The party which requested that the transaction be included in the block proves that they are authorized to initiate the transfer (e.g., in the case of Bitcoin, to "spend" the Bitcoin) by signing the request using a private key corresponding to their public key. The transfer is only added to the block if the request is validly signed. A party (e.g., computer system) able to spend a transaction is also said to be able to "unlock" the transaction.)
	Concerning the determining, Trevethan clearly teaches from Page 37, Lines 4-8: In an embodiment, the party 1202 may initiate detachment 1214 of less than the full amount of the cryptocurrency deposit 1206 when, for example, previous transactions have transferred ownership of one or more portions of the cryptocurrency deposit 1206 as described above.)
	Applicant argues on pages 24-26 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness. Specifically, applicant submits that Trevethan and Cochrane do not teach or suggest:
“"payment information includes a signed certificate of a loading authority,
 as recited in claim 5.

Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has searched the prior art and has found prior art that more closely aligns with the instant application. The applicant’s arguments are moot as new grounds of rejection have been presented. The Examiner has reconsidered the prior art based on amendments to the claims, and has identified a newly cited reference (i.e. Soliman) that teaches the amended claims. Because applicant’s remarks do not address the newly cited portions of Soliman, they are not persuasive.
	Applicant argues on pages 26-28 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness. Specifically, applicant submits that Trevethan and Cochrane do not teach or suggest:
““wherein the payment information includes a proof, the proof including interlinking hashes representing a compressed version of the blockchain,” as recited in claim 6

Examiner acknowledges applicant’s arguments but respectfully disagrees. Proof of Work
is required and explicit in both Trevethan and Cochrane whenever a blockchain block is written
to a blockchain. Cochrane teaches on page 4, Lines 40-45 how hashes are used to provide proof
that the transaction is valid. Trevethan also teaches this practice on page 12, line 25 to page 13,
line 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685